              Case 18-12309-CSS          Doc 1122-3        Filed 02/05/21      Page 1 of 1



                                    CERTIFICATE OF SERVICE

         I, Mary F. Caloway, Esq., hereby certify that I served a copy of the foregoing upon the following
parties via electronic mail, and all other parties through ECF.

The Rosner Law Group
Frederick B. Rosner
Zhao Liu
824 N. Market Street, Suite 810
Wilmington, DE 19801
rosner@teamrosner.com
liu@teamrosner.com

Latham & Watkins
Christopher Harris
Adam J. Goldberg
885 Third Avenue
New York, NY 10022
Christopher.harris@lw.com
Adam.goldberg@lw.com



                                                         /s/ Mary F. Caloway
                                                         Mary F. Caloway (DE Bar No. 3059)
Date: February 5, 2021




DOCS_DE:232858.1 00252/001
